DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance
The Office has withdrawn the rejections set forth in the Final Rejection mailed 5/27/2021.  The cited references do not disclose generating, by a database execution engine and using a directed acyclic graph, a set of trees characterizing a sub plan, the set of trees including a first tree and a second tree, the first tree including at least one leaf characterizing a memory store operation and the second tree including a root characterizing a memory access operation, the memory store operator characterizing a database operation that stores fields required by other operators within nodes of the first tree and for use by operators within nodes of the second tree, and inserting, into the first tree and/or the second tree, at least one materialization operator, the inserting including first traversing the first tree and the second tree to calculate required database columns and second traversing the first tree and the second tree to insert the at least one materialization operator.



After a thorough search, and in light of the prior art of record, claims 1, 3-5, 7-12, 14-16 and 18-22 (renumbered as 1-18) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

US Patent Application Publications
Kim 	 				2015/0149442
Directed to cost determination for sub-plans, then creating the lowest cost from multiple sub-plans (Abstract, para [0018]); operators track the best sub-plan cost for each location (paras. [0029], [0033]); placement of operators with their children (para. [0027]).


Ku 	 				2015/0269202
Materialization schedule algorithm looking at materialization cost at each level in a query tree (para. [0055]); column-specific materialization algorithm computes the optimal materialization schedule for each column (Fig. 3, para. [0069]). 









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



July 27, 2021